Per Curiam. This was an action on the case brought by Will H. Lyford against the Hutchinson Furnace and Smoke Consuming Company, to recover damages for fraud in the sale by the defendant to the plaintiff, of certain shares of the capital stock of the defendant company. At the trial the jury found the issues for the plaintiff, and assessed his damages at the amount paid by him for said shares and interest. We have given the record careful examination, and are of the opinion that it contains no errors of law and that the evidence sustains the verdict. The judgment will be affirmed. Judgment affirmed.